 


109 HCON 169 IH: Recognizing the families of the members of the Armed Forces for their contributions and sacrifices to the United States.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 169 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Bishop of New York (for himself and Mr. Jones of North Carolina) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Recognizing the families of the members of the Armed Forces for their contributions and sacrifices to the United States. 
 
Whereas the United States continues to rely extensively upon personnel of the Army, Navy, Marine Corps, Air Force, and Coast Guard who are deployed overseas and stationed at military support installations within the United States as they continue to engage in the continuing global war on terror; 
Whereas as of May 26, 2005, Operation Enduring Freedom and Operation Iraqi Freedom have claimed the lives of 1,733 members of the Armed Forces; 
Whereas uniformed services personnel, regardless of branch of service or whether serving in an active or a reserve component, have carried out mission objectives in the continuing war on terror with valor, distinction, and steadfast dedication to the cause of liberty and democracy; 
Whereas there are more than 3,000,000 family members and dependents of those serving on active duty and in the reserve components; 
Whereas nearly 40 percent of the members of the Armed Forces, while deployed away from their permanent duty stations, have left families with children behind; 
Whereas Guard and Reserve personnel, in addition to the strains faced by members of the active components, repeatedly confront multiple burdens resulting from extended tours of duty, extended pay gaps, and intricate personnel systems and compliance requirements; 
Whereas delayed medical status ratings, extended wait times for medical care, and uncertainty in returning to civilian life and employment contribute to unnecessary financial strain and stress, and even bankruptcies, of the families of deployed service personnel; 
Whereas military families have persevered in the face of such challenges and continue to provide critically important comfort and care and numerous other contributions to their loved ones deployed overseas or stationed across the Nation; and 
Whereas in addition to Department of Defense programs to support military families, a variety of programs and campaigns have been established in the private sector to honor, support, and thank military families by raising awareness and appreciation for the sacrifices and the challenges they face: Now, therefore, be it 
 
That Congress— 
(1)joins the people of the United States in honoring the families of members of the Armed Forces and recognizes that they, too, share in the burden of protecting the Nation; 
(2)urges the people of the United States to join with the military community during Memorial Day 2005 to honor, support, and thank military families with appropriate ceremonies and activities; and 
(3)recognizes with great appreciation the contributions and sacrifices made by military families and their communities as the global war on terror continues. 
 
